DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 3/23/2021 as modified by the preliminary amendment filed also on 3/23/2021. 
Claims 35-59 are now pending in the present application.
 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-59 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rico Alvarino et al. (U.S. Patent Application Publication No. 2020/0029256)

 	Referring to Claim 35, Rico Alvarino et al. disclose a method, performed by a wireless device, for performing idle mode radio resource management (RRM) measurements in a wireless network (par 64, measurement; Also, pars 39 and 69, RRM), the wireless network comprising a first carrier that supports a broadcast of system information, provides radio resources for paging and random access (par 64, anchor carrier; par 124, broadcast, paging; par 48, 5G connectivity, hence random access procedure), and the wireless network further comprising a second carrier, distinct from the first carrier, that also provides radio resources for paging and random access (par 64, non-anchor carrier; pars 67 and 124, paging; par 48, 5G connectivity, hence random access procedure), the first carrier being an anchor carrier for the wireless device and the second carrier being a non-anchor carrier for the wireless device (par 64, anchor/non-anchor), the method comprising: receiving one or more conditions for permitting the wireless device to camp on the non-anchor carrier whilst monitoring for paging or random access on the non-anchor carrier, wherein camping comprises performing RRM measurements on the non- anchor carrier for the wireless device and as a result determining whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (pars 64, 68, and 69, information, measurement, RRM, perform cell reselection); performing at least one of a signal strength measurement and a signal quality measurement, on each of the first and second carriers; and, based on the at least one measurement for each of the respective carriers, determining whether to perform idle-mode RRM measurements on the second, non-anchor, carrier (pars 64, 69, and 70, measurement, RRM, perform measurement on non-anchor carrier).  
 	Referring to Claim 36 as applied to Claim 35 above, Rico Alvarino et al. disclose the method, wherein the first carrier and the second carrier are 2Attorney Ref.: 1009-4550 / P075745US02 narrowband Internet-of-Things (NB-IoT) carriers (par 67, NB-IoT).  
 	Referring to Claim 37 as applied to Claim 35 above, Rico Alvarino et al. disclose the method, wherein the method comprises comparing the signal strength measurement or quality measurement for each of the first and second carriers to a first pre- configured threshold and, in response to determining that the at least one measurement for both of the first and second carriers exceeds the first pre-configured threshold, determining to perform idle-mode RRM measurements on the second carrier and to discontinue idle-mode RRM measurements on the first carrier (pars 64 and 69-71, measurement, RRM, perform measurement on non-anchor carrier based on criteria being satisfied, threshold).  
Referring to Claim 38 as applied to Claim 37 above, Rico Alvarino et al. disclose the method, wherein the signal strength or quality measurement for each of the first and second carriers is an average or weighted average measurement (pars 64 and 69-71, steady state).  
 	Referring to Claim 39 as applied to Claim 37 above, Rico Alvarino et al. disclose the method, wherein the method further comprises subsequently resuming idle-mode RRM measurements on the first carrier, in response to determining one of: that one or a predetermined number of signal strength measurements or quality measurements for the second carrier fall below a second pre-configured threshold; that one or an average of several signal strength measurements or quality measurements for the second carrier falls below one or an average of several previous signal strength measurements or quality measurements by at least a predetermined difference; and that idle-mode RRM measurements have been performed on the second carrier for a predetermined period of time (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 96, time; par 91, difference).  
 	Referring to Claim 40 as applied to Claim 37 above, Rico Alvarino et al. disclose the method, wherein the method further comprises: performing cell-reselection, using most recent signal strength measurements or quality measurements for each of the first and second carriers, in response to determining that one or a predetermined number of signal strength measurements or quality measurements for the second carrier fall below a pre-configured threshold (pars 40, 41, 70, and 71, measurement, criteria, reselection).  
 	Referring to Claim 41 as applied to Claim 35 above, Rico Alvarino et al. disclose the method, wherein the method comprises comparing the signal strength measurement or quality measurement for the first carrier to the respective signal strength measurement for the second carrier, and, in response to determining that a difference between the signal strength measurement or quality measurement for the first and second carriers is below a pre-configured delta threshold, determining to initiate idle-mode RRM measurements on the second carrier and to discontinue idle-mode RRM measurements on the first carrier (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 91, difference).  
 	Referring to Claim 42 as applied to Claim 41 above, Rico Alvarino et al. disclose the method, wherein the method further comprises, in response to determining that one or an average of several signal strength measurements or quality measurements for the second carrier falls below one or an average of several previous signal strength measurements or quality measurements by at least a predetermined difference; performing one of: resuming idle-mode RRM measurements on the first carrier; and cell-reselection, using most recent signal strength measurements or quality measurements for each of the first and second carriers (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 91, difference).  
 	Referring to Claim 43 as applied to Claim 41 above, Rico Alvarino et al. disclose the method, wherein the pre-configured delta threshold is set based on a 4Attorney Ref.: 1009-4550 / P075745US02 difference in transmit power from the network between the first carrier and the second carrier (pars 85 and 90, power measurement).  
 	Referring to Claim 44 as applied to Claim 43 above, Rico Alvarino et al. disclose the method, wherein the method further comprises inferring the difference in transmit power based on a power offset information element received by the wireless device (pars 85 and 90, power offset).  
 	Referring to Claim 45, Rico Alvarino et al. disclose a wireless device adapted to perform idle mode radio resource management (RRM) measurements in a wireless network (par 64, measurement; Also, pars 39 and 69, RRM), the wireless network comprising a first carrier that supports a broadcast of system information, provides radio resources for paging and random access (par 64, anchor carrier; par 124, broadcast, paging; par 48, 5G connectivity, hence random access procedure), and, the wireless network further comprising a second carrier, distinct from the first carrier, that also provides radio resources for paging and random access  (par 64, non-anchor carrier; pars 67 and 124, paging; par 48, 5G connectivity, hence random access procedure), the first carrier being an anchor carrier for the wireless device and the second carrier being a non-anchor carrier for the wireless device (par 64, anchor/non-anchor), the wireless device comprising: transceiver circuitry configured for communicating with a wireless communication network on the first and second carriers; and processing circuitry operatively associated with the transceiver circuitry and configured to: receive one or more conditions for permitting the wireless device to camp on a non-anchor carrier whilst monitoring for paging or random access on the non-anchor carrier, wherein camping comprises performing RRM measurements on a non-anchor carrier for the wireless device and as a result determining whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (pars 64, 68, and 69, information, measurement, RRM, perform cell reselection); 5Attorney Ref.: 1009-4550 / P075745US02 perform at least one of a signal strength measurement and a signal quality measurement on each of the first and second carriers; and based on the at least one measurement for each of the respective carriers, determine whether to perform idle-mode RRM measurements on the second, non-anchor, carrier (pars 64, 69, and 70, measurement, RRM, perform measurement on non-anchor carrier).  
 	Referring to Claim 46 as applied to Claim 45 above, Rico Alvarino et al. disclose the wireless device, wherein the first carrier and the second carrier are narrowband Internet-of-Things (NB-IoT) carriers (par 67, NB-IoT).
 	Referring to Claim 47 as applied to Claim 45 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to compare the signal strength measurement or quality measurement for each of the first and second carriers to a first pre-configured threshold and, in response to determining that the at least one measurement for both of the first and second carriers exceeds the first pre-configured threshold, determine to perform idle-mode RRM measurements on the second carrier and to discontinue idle-mode RRM measurements on the first carrier (pars 64 and 69-71, measurement, RRM, perform measurement on non-anchor carrier based on criteria being satisfied, threshold).  
 	Referring to Claim 48 as applied to Claim 47 above, Rico Alvarino et al. disclose the wireless device, wherein the signal strength or quality measurement for each of the first and second carriers is an average or weighted average measurement (pars 64 and 69-71, steady state).  
 	Referring to Claim 49 as applied to Claim 47 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to subsequently resume idle-mode RRM measurements on the first carrier, in response to determining one of: that one or a predetermined number of signal strength measurements or quality 6Attorney Ref.: 1009-4550 / P075745US02 measurements for the second carrier fall below a second pre-configured threshold; that one or an average of several signal strength measurements or quality measurements for the second carrier falls below one or an average of several previous signal strength measurements or quality measurements by at least a predetermined difference; and that idle-mode RRM measurements have been performed on the second carrier for a predetermined period of time (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 96, time; par 91, difference).  
 	Referring to Claim 50 as applied to Claim 47 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to: perform cell-reselection, using most recent signal strength measurements or quality measurements for each of the first and second carriers, in response to determining that one or a predetermined number of signal strength measurements or quality measurements for the second carrier fall below a pre-configured threshold (pars 40, 41, 70, and 71, measurement, criteria, reselection).  
Referring to Claim 51 as applied to Claim 45 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to compare the signal strength measurement or quality measurement for the first carrier to the respective signal strength measurement for the second carrier, and, in response to determining that a difference between the signal strength measurement or quality measurement for the first and second carriers is below a pre-configured delta threshold, determine to initiate idle-mode RRM measurements on the second carrier and to discontinue idle-mode RRM measurements on the first carrier (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 91, difference).  
 	Referring to Claim 52 as applied to Claim 51 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to, 7Attorney Ref.: 1009-4550 / P075745US02 in response to determining that one or an average of several signal strength measurements or quality measurements for the second carrier falls below one or an average of several previous signal strength measurements or quality measurements by at least a predetermined difference, perform one of: resuming idle-mode RRM measurements on the first carrier; and cell-reselection, using most recent signal strength measurements or quality measurements for each of the first and second carriers (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 91, difference).  
	Referring to Claim 53 as applied to Claim 51 above, Rico Alvarino et al. disclose the wireless device, wherein the pre-configured delta threshold is set based on a difference in transmit power from the network between the first carrier and the second carrier (pars 85 and 90, power measurement).  
 	Referring to Claim 54 as applied to Claim 53 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to infer the difference in transmit power based on a power offset information element received by the wireless device (pars 85 and 90, power offset).  
 	Referring to Claim 55, Rico Alvarino et al. disclose a method, performed by a network node, for facilitating idle mode radio resource management (RRM) measurements in a wireless network (par 64, measurement; Also, pars 39 and 69, RRM), the wireless network comprising a first carrier that supports a broadcast of system information, provides radio resources for paging and random access (par 64, anchor carrier; par 124, broadcast, paging; par 48, 5G connectivity, hence random access procedure), and, the wireless network further comprising a second carrier, distinct from the first carrier, that also provides radio resources for paging and random access (par 64, non-anchor carrier; pars 67 and 124, paging; par 48, 5G connectivity, hence random access procedure), the first carrier being an anchor carrier for the wireless device and the second carrier being a non-anchor carrier for the wireless device (par 64, anchor/non-anchor), the method comprising: 8Attorney Ref.: 1009-4550 / P075745US02 signaling, to a wireless device in the network, one or more conditions for permitting the wireless device to camp on the non-anchor carrier whilst monitoring for paging or random access on the non-anchor carrier, wherein camping comprises perform RRM measurements on the non-anchor carrier for the wireless device and as a result determine whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (pars 64, 68, and 69, information, measurement, RRM, perform cell reselection).  
 	Referring to Claim 56 as applied to Claim 55 above, Rico Alvarino et al. disclose the method, wherein the method comprises signaling, to the wireless device, a threshold for use by the wireless device in determining whether to perform RRM measurements on a non-anchor carrier for the wireless device (par 77, threshold provided).  
Referring to Claim 57 as applied to Claim 55 above, Rico Alvarino et al. disclose the method, wherein the method comprises indicating, to the wireless device, whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (par 64, cell reselection).  
 	Referring to Claim 58, Rico Alvarino et al. disclose a network node adapted for facilitating idle mode radio resource management (RRM) measurements in a wireless network (par 64, measurement; Also, pars 39 and 69, RRM), the wireless network comprising a first carrier that supports a broadcast of system information, provides radio resources for paging and random access (par 64, anchor carrier; par 124, broadcast, paging; par 48, 5G connectivity, hence random access procedure), and, the wireless network further comprising a second carrier, distinct from the first carrier, that also provides radio resources for paging and random access (par 64, non-anchor carrier; pars 67 and 124, paging; par 48, 5G connectivity, hence random access procedure), the first carrier being an anchor carrier for the wireless device and the second carrier being a non-anchor carrier for the wireless device (par 64, anchor/non-anchor), the network node comprising: comprising: 9Attorney Ref.: 1009-4550 / P075745US02 transceiver circuitry configured for communicating with a wireless communication network on the first and second carriers (par 64, anchor/non-anchor); and processing circuitry operatively associated with the transceiver circuitry and configured to: signal, to a wireless device in the network, one or more conditions for permitting the wireless device to perform RRM measurements on the non-anchor carrier for the wireless device (pars 64, 68, and 69, information, measurement, RRM, perform cell reselection).  
 	Referring to Claim 59 as applied to Claim 58 above, Rico Alvarino et al. disclose the network node, wherein the processing circuitry is further configured to signal, to the wireless device, one of: a threshold for use by the wireless device in determining whether to perform RRM measurements on a non-anchor carrier for the wireless device; and an indication to indicate, to the wireless device, whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (par 77, threshold provided; par 64, cell reselection).



 	 				Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to NB-IoT: 	U.S. Pat. Application Pub. No. 2019/0190758 to Hwang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642